Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I of claims 1-13 in the reply filed on 12/16/2020 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2020.
DETAILED ACTION
The instant application having Application No. 16/017,799 filed on 12/16/2020 in which claims 1-13 are pending in the application, all of which are ready for examination by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 1-3 and 5-7, and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Davar et al. (U.S. PGPub 2016/0148222; hereinafter “Davar”) in view of Obradovic et al. (U.S. PGPub 2002/0038307; hereinafter “Obradovic”).

As per claim 1, Davar discloses a method for efficiently determining and labelling a plurality of relationships between data attribute values, the method comprising operations for: retrieving a plurality of attributes of at least one database table; (See Fig. 3, paras. 67, 82 and 106, wherein attributes stored in a database and displaying attribute data is disclosed, also See Fig. 12, para. 161, wherein method of retrieving a set of keywords from a database is disclosed; as taught by Davar.)
selecting at least a portion of the attributes to be analyzed for relationships among the attributes of the at least a portion of the attributes; (See Fig. 7, paras. 133-134, wherein method of determining user’s organization attributes and returning data about matching vendors, clients, and the relationships between them are disclosed; as taught by Davar.)
determining a plurality of relationships between the attributes of the selected at least a portion of the attributes; (See Fig. 7, paras. 133-134, wherein method of determining user’s organization attributes and returning data about matching vendors, clients, and the relationships between them are disclosed, also See paras. 55 and 178, wherein method of identifying relationship between organizations in the database is disclosed; as taught by Davar.) 
 (See para. 102, wherein determining similarity of organizations with respect to attributes in common is disclosed, also See paras. 55 and 178, wherein method of identifying relationship between organizations in the database is disclosed; as taught by Davar.)
receiving user input assigning labels to relationships of the sample; (See paras. 75, wherein user input numerous relationships between companies and on behalf of organizations is disclosed; as taught by Davar.)
constructing a machine learning classifier based at least in part on the relationships of the sample and their associated labels; (See para. 106, wherein machine learning tools are disclosed, also See Fig. 9, para. 159, wherein utilization of machine learning algorithms in determining impactful keywords for social contact are disclosed; as taught by Davar.)
classifying at least a portion of the relationships of the set using the machine learning classifier, the classifying comprising determining labels for relationships of the set and associating the labels with respective relationships; (See para. 96, 105-106 and 108, wherein classifying attribute data is disclosed; as taught by Davar.)
and outputting for display at least a portion of the relationships classified by the machine learning classifier and their associated labels. (See paras. 135-139, wherein displaying data with respect to attribute filter to identify relevant criteria is disclosed; as taught by Davar.)
However, Davar fails to disclose removing the one or more redundant relationships from a set comprising the plurality of relationships; determining distances 
On the other hand, Obradovic teaches removing the one or more redundant relationships from a set comprising the plurality of relationships; (See para. 46, wherein method of removing duplicate data points and value outliers is disclosed; as taught by Obradovic.)
determining distances between relationships of the set, the distances being calculated using rule antecedents and rule consequents; (See paras. 38 and 44, wherein method of utilizing variograms and correlograms to characterize spatial relationship between data points for specified attributes is disclosed, also See para. 62, wherein method of computing distance among various subset of attributes is disclosed; as taught by Obradovic.)
selecting a sample of relationships from the set, the sample comprising a plurality of the relationships of the set but less than all of the relationships of the set; (See paras. 36 and 38-39, wherein sample in the validation subset and samples in the training subset as its spatial neighbors are disclosed, also See paras. 42 and 75, wherein comparing sample distributions with normal distribution is disclosed; as taught by Obradovic.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Obradovic teachings in the Davar system. Skilled artisan would have been motivated to 

As per claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Davar and Obradovic further discloses wherein the distances are calculated as the Jaccard distance. (See para. 102, wherein method of calculating similarity metrics and/or peer clustering attributes based on Jaccard similarity coefficients or cosine distance is disclosed; as taught by Davar.)

As per claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Davar and Obradovic further discloses wherein selecting a sample of relationships from the set comprising clustering at least a portion of the relationships of the set and selecting the sample from the clusters. (See para. 102, wherein method of calculating similarity metrics and/or peer clustering attributes based on Jaccard similarity coefficients or cosine distance and peers using maximization, hierarchical clustering or density based-clustering algorithms is disclosed, also See paras. 138-140, wherein method of selecting matching records based on its relevance to the user’s organization is disclosed, also See paras. 159 and 165-166, wherein clustering analysis is disclosed; as taught by Davar.)

As per claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Davar and Obradovic further discloses wherein selecting a sample of relationships from the set comprises selecting relationships from the plurality of relationships that are the most diverse, as measured by their distances. (See para. 124, wherein determining highest score for each first organization and calculating personalized recommendation metric as a vector distance using attributes of third, first and second organization are disclosed; as taught by Davar.)

As per claim 6, the rejection of claim 1 is hereby incorporated by reference, Davar fails to disclose the operations further comprising: determining a diversity value for the retrieved attributes; wherein selecting at least a portion of the attributes comprises selecting attributes satisfying a threshold diversity.
On the other hand, Obradovic teaches determining a diversity value for the retrieved attributes; (See para. 74, wherein diversity of classifiers is disclosed, also See para. 91, wherein a diverse set of local classifiers with uncorrelated errors is disclosed; as taught by Obradovic.)
wherein selecting at least a portion of the attributes comprises selecting attributes satisfying a threshold diversity. (See para. 74, wherein diversity of classifiers is disclosed, also See paras. 75-76, wherein utilization of boosting algorithm for more accurate classification and k-nearest neighbor classification are disclosed, also See para. 91, wherein a diverse set of local classifiers with uncorrelated errors is disclosed; as taught by Obradovic.)
See claim 1 for motivation above.

As per claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Davar and Obradovic further discloses receiving user input changing a label associated with a classified relationship; (See para. 75, wherein users inputting numerous relationships between numerous companies and user input their own relationships with existing users or potential users in which “such sharing on social networks has been found to encourage the newly connected parties to become users themselves and input their own relationships with existing users or potential users, such that the total number of records expands exponentially” is disclosed; as taught by Davar.)
and retraining the machine learning classifier using the changed label and its associated relationship. (See para. 182, wherein new relationships and providing social proof of an organization is disclosed, also See para. 163, wherein supervised learning process that tracks social relationships and social media activity of social contacts is disclosed; as taught by Davar.)

As per claim 13, the rejection of claim 1 is hereby incorporated by reference, Davar fails to disclose wherein determining a plurality of relationships comprises performing association rule mining on the selected at least a portion of the attributes.
(See paras. 68-69, wherein relationships between attributes and data mining algorithms are disclosed; as taught by Obradovic.)
See claim 1 for motivation above.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Davar et al. (U.S. PGPub 2016/0148222; hereinafter “Davar”) in view of Obradovic et al. (U.S. PGPub 2002/0038307; hereinafter “Obradovic”) and further in view of Mancoridis et al. (U.S. PGPub 2013/0198565; hereinafter “Mancoridis”).

As per claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Davar and Obradovic fails to disclose wherein selecting a sample of relationships from the set comprises Convex-Hull sampling.
On the other hand, Mancoridis teaches wherein selecting a sample of relationships from the set comprises Convex-Hull sampling. (See Fig. 3, paras. 34 and 40, wherein constructing convex hull around a data set is disclosed; as taught by Mancoridis.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Mancoridis teachings in the combination of Davar and Obradovic system. Skilled artisan would have been motivated to incorporate techniques for detection, diagnosis, and mitigation of software faults taught by Mancoridis in the combination of Davar and Obradovic 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Davar et al. (U.S. PGPub 2016/0148222; hereinafter “Davar”) in view of Obradovic et al. (U.S. PGPub 2002/0038307; hereinafter “Obradovic”) and further in view of Kerr et al. (U.S. Patent 10,789,525; hereinafter “Kerr”).

As per claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Davar and Obradovic fails to disclose encoding attribute values associated with the at least one database table and the selected at least a portion of the attributes; and replacing attributes values of the selected at least a portion of the attributes with encoded values.
On the other hand, Kerr teaches encoding attribute values associated with the at least one database table and the selected at least a portion of the attributes; (See col. 16, ll 63-67 and col. 18, ll 8-12, wherein encoding attributes values for attribute categories is disclosed; as taught by Kerr.)
and replacing attributes values of the selected at least a portion of the attributes with encoded values. (See col. 10, ll 1-8 and col. 11, ll 23-32, wherein replacing with attributes from another image is disclosed; as taught by Kerr.)


Claims 9-12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Davar et al. (U.S. PGPub 2016/0148222; hereinafter “Davar”) in view of Obradovic et al. (U.S. PGPub 2002/0038307; hereinafter “Obradovic”) and further in view of Traub et al. (U.S. PGPub 2012/0278321; hereinafter “Traub”).

As per claim 9, the rejection of claim 1 is hereby incorporated by reference, the combination of Davar and Obradovic fails to disclose preparing a plurality of tuples, each tuple comprising an identifier for a row of the at least one database table and an encoded attribute value for an attribute associated with an attribute of the respective row.
On the other hand, Traub teaches preparing a plurality of tuples, each tuple comprising an identifier for a row of the at least one database table and an encoded  (See paras. 68 and 146, wherein identifier of data content and n-tuples are disclosed, also See para. 268, wherein every row has attributes is disclosed, also See paras. 275 and 375, wherein identifier for a logical grouping of similar records and encode a set of relationships among contained objects are disclosed; as taught by Traub.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Traub teachings in the combination of Davar and Obradovic system. Skilled artisan would have been motivated to incorporate techniques for visualization of concepts within a collection of information taught by Traub in the combination of Davar and Obradovic system for inputting and outputting business relationship data to a user in a social network.  In addition, both of the references (Davar, Obradovic, and Traub) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data gathering and analysis.  This close relation between both of the references highly suggests an expectation of success.

As per claim 10, the rejection of claim 1 is hereby incorporated by reference, the combination of Davar and Obradovic fails to disclose preparing a plurality of tuples, each tuple comprising an identifier for a row of the at least one database table and an attribute value for an attributed associated with an attribute of the respective row.
On the other hand, Traub teaches preparing a plurality of tuples, each tuple comprising an identifier for a row of the at least one database table and an attribute  (See paras. 68 and 146, wherein identifier of data content and n-tuples are disclosed, also See para. 268, wherein every row has attributes is disclosed, also See paras. 275 and 375, wherein identifier for a logical grouping of similar records; as taught by Traub.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Traub teachings in the combination of Davar and Obradovic system. Skilled artisan would have been motivated to incorporate techniques for visualization of concepts within a collection of information taught by Traub in the combination of Davar and Obradovic system for inputting and outputting business relationship data to a user in a social network.  In addition, both of the references (Davar, Obradovic, and Traub) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data gathering and analysis.  This close relation between both of the references highly suggests an expectation of success.

As per claim 11, the rejection of claim 1 is hereby incorporated by reference, the combination of Davar and Obradovic fails to disclose forming a binary rule matrix indicating the presence or absence of attributes in the set of relationships.
On the other hand, Traub teaches forming a binary rule matrix indicating the presence or absence of attributes in the set of relationships. (See para. 81, wherein binary-valued distribution is disclosed, also See paras. 355 and 415, wherein a matrix of comparisons between nodes is disclosed; as taught by Traub.)


As per claim 12, the rejection of claim 1 is hereby incorporated by reference, the combination of Davar and Obradovic fails to disclose forming distance matrix indicating distances between relationships of the set of relationships.
On the other hand, Traub teaches forming distance matrix indicating distances between relationships of the set of relationships. (See paras. 355 and 415, wherein a matrix of comparisons between nodes in which “an analysis engine can generate pairwise measures of distance against every combination of A-D, further the analysis engine can generate a distance measure from a matrix of the comparisons between sets A-D” [0415] is disclosed; as taught by Traub.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Traub teachings in the combination of Davar and Obradovic system. Skilled artisan would 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Babikov et al. (U.S. PGPub 2005/0065955) discloses method of building persistent polyhierarchical classifications based on polyhierarchies of classification criteria.
2) Elad et al. (U.S. Patent 7,480,640) discloses automated method and system for generating models from data.
3) Momma et al. (U.S. PGPub 2011/0004578) discloses active metric learning device, active metric learning method and program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIN LIN M HTAY/           Examiner, Art Unit 2153